Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not disclose the claim as a whole.  The closest prior arts are Takeuchi (US 20070231685), Mizuta (US 20090263712), and Okuyama (US 20040241537) as cited on the record.  Takeuchi is relied on to disclose a secondary battery with an electrode body including a protective member with a deformation restricting member.  However, Takeuchi does not disclose that the protective member is placed between a side edge part of the exterior body in the width direction and the electrode body.  Furthermore, Takeuchi’s deformation restricting member does not comprise any structure that limits the movement of the deformation restricting member toward the battery element (see Remarks, 9-10).  Mizuta is relied on to disclose laminated film is bonded to the protective layer, and Ozuyama is relied on to disclose the specific value of the internal pressure.  Thus, the closest prior arts either alone or in combination does not disclose the claim as a whole having the limitations as discussed above.  For the reasons above, claims 1 and 5-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723